DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 6, 8-10, 14, 15, the cancellation of claim 5 and the addition of claim 16. 
Claim Rejections - 35 USC § 112
	The previous 112d rejection of claim 9 has been withdrawn due to the current amendments.
Response to Arguments
	The Examiner agrees that the currently filed amendments differentiate from the art of record.
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 15 outline a method, device and system for controlling a driver to produce a signal used to control a laser input to an optical amplifier. The driving system functions to control the laser to offset for the amplifier operational characteristics (e.g. gain changes based on pulse input timing). The method, device and system make use of an actuation signal or laser pulse (trigger input) and a driver control signal is produced based on a time interval of the trigger input and a pulse shaping signal which corresponds to the trigger input and a compensation signal which corresponds to a delayed version of the trigger input. The compensation signal compensates the pulse shape signal and is characterized by having a declining signal shape such that the pulse shape signal is provided with a higher compensation for a smaller time interval and a lower compensation for a larger time interval. The prior art of record (see US 2013/0183046, 2019/0305508) was found to teach compensating laser/modulators to offset the characteristics of optical amplifiers as well as to use delays in the signals (see US 2017/0187160, 2014/0218791) but did not teach or suggest a driver control signal created by a pulse shaped signal corresponding to the trigger input while the compensation signal corresponds to a delayed trigger input and being made up of a declining signal shape. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828